



COURT OF APPEAL FOR ONTARIO

CITATION: Berkley Insurance Company v. Rob Piroli
    Construction Inc., 2018 ONCA 74

DATE: 20170129

DOCKET: C63915

Laskin, Sharpe and Fairburn JJ.A.

BETWEEN

Berkley Insurance Company

Applicant (Respondent)

and

Rob Piroli Construction Inc.

Respondent (Appellant)

Myron Shulgan, for the appellant

Sonny Ingram, for the respondent

Heard: January 25, 2018

On appeal from the order/judgment of Justice Perell of
    the Superior Court of Justice, dated May 25, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellants principal submission is that the motion judge erred in
    finding that damages were an inadequate remedy. We disagree. The respondent bargained
    for security and security differs from damages.

[2]

We agree with the reasons of the motion judge, and especially his
    analysis at para. 11 of his decision. The appeal is dismissed with costs in the
    agreed amount of $7,500 all in.


